. > ,’




           OFFICE   OF   THE   ATTORNEY        GENERAL    OF   TEXAS
                                     AUSTIN




liokaonbls nwrmea Jtooro, Oomlulorur
8uraau of labor 8tatimtlor
humtia, Tmxaa
                                              opialon lo. O-7428
                                              mr Uhothoc an omplopr      aan




          we have pmr lott8rof
you give a0 forming tb Itaria of
8r0,   mnbetaatlally,    a8 follov




                                                     08n bath   fool
                                                ma debt &W   b7tM
                                              mov& kau8
                                                      lfp lo y u
                                          of tb     mk,    18 th8 om-
                                                            out of hi8
,




                 "Art. 5155. Pey Dm7m.   - Fach mmnufmcturlag
           mraaatllm,   !nlolrrg, qumrr7lng, *llroaU,   ltrmet
           rmllvag, Canml, 011, ltmaboat      tekrigraph, tele-
           phone    aae  expnmm   00apma7, mpfo71~                    OIlb or     more
           permoam,     aod  eaah uM over7             vater      oomprr7    wt      oper-
           lteclb7  a nunlclpl oorporatloo,sod eaoh latlevery
           vhmrf compan7, and every other aorpontloa lngmged
           in aoy buslmmm vlthln thlm l      tatm, or any pmrmoa,
           flnn or corporatloaeqpged in or upon any public
           vork for the State or for an7 osunty or a117munici-
           pm1 o o r p o r r tlo a
                              thxnof,    lltber mm l o o o tno to r o r
           a lubeoatraotor,tlwrevlth, -11         pm7 eaoh of its
           lmplo7eem thm v-8       lunmd   by hir or her am oftmn
           mm   mmnlaalrthl7,wvl            p7tom          dm7     rrotnorethra
           mixtmma    (166) &7m       prior to thm em7 ot pqmmat."
                   Ifi Corpum      Jurla,    Vol. 55, p. 162, Sea. 221,                  it       18   mmld
    tbmt:
                   gForZelttmm        of,    or 4maumtioom           IME,    thm urn          8
           lgrwatokpiauroIp&~m7~~ltfr~(l                                               r
           a nlxprmmm prorimloa thmnfor ln a ooatrmat of hire;
           or &m7 follov, iuIepa6ratl7 thereat, (2) fromia fall-
           ure Sull7to pmrformtb mmrvlmom to the en4 ofthm
           ter m lgpeea upoai or (3) frua the w~gligrmmfmor mlm-
           cofxluot ofthaemplo~olatha      oourem of him employ-




    AaQ,oa PIppIl.63,lo Qln uu                  Volmm of thm mmw vork, vm flw3
    thlm expremmloaam to rmmmat                 bmad oa kwvleQp  OS rulmm, etc.,
    Vlmf
                   'oeaermll7,tb lqd.o7mm'm  lmmmnta7bm   ia-
           fenad     from him knovledgmof l regu&t,looprorid-
           log for the      forfelQw           of   v8*8         uader aortmlo       olr-
           aummtrwem,                          la thm lrploopwnt
                            rod him aoatlrrumaee
                                      thereto, (8mma                v. Salmon pP3.l~
                                     (Me) 728; Preston v. Alarloan Linen,
                                   Ilmrtmouth7~~7 Cam. v. Mmrkm,34 Can.
                f Matthmvm 0. XaQumtrirll.4mbmr Co., 91 8. C.
                , 75 3. E. 170. (Rmpbmmlm adaed).

                  In       tb     Tens     eommr02.     Iav          v.     Jarrett(Ct. of         Clv.      App.,
1917,) l@ 8. Y. 333, It is lhan t&r Jarrett no hired oa a
naatld alar7 bmmlm, plum 8 ealmmioa oa thm gromm mmlmm.   Bs
quit Jt Lr mix maths.  Ia &prlX., lor to Jul7 ubma hm quit,
Jermatt         reateds.brlldiagI'm&r1 Go prmpu*tor7 to                                         going     into
bumimmm     for hSanl.f.    Iavy                   pma     dlmloopltyawl uafe~thful-
nmmm.   ‘ph   cod    8daa    *It                   18 aotevor78et of atmgard   OS mad
iamttentloa    to thm aat~m    of
                               thm omplo   at that vill  rorfolt
thm mmrm8at'm r    t, to ocmpaamat10a, r ot&bhmmm     bm almmhmr;gpd
b rmrmoat&eroii?       oattea 1. maa, 51 8. u., 64jr nmhl 0 XmlloRe;,
9? 8. u. 389; siaa40 f. auttm, 30 s. id.99. aaati~i~ ti8
court mat     %n solloul~ ~a&, steteab7 mmoko o(\~h43tttw7~         II
~rwrmLlyulq&uI~tlm         wthoritlmm am oarrmotly   statlogthm larr
                "If tbm qpat u*m sullt7 of luob mluoPjuat   am
          axxtatm to tnaetir7,  0s if hm uboll7 sama    to rmoop
          alme tb autlomcod rrmpoamtbllltlom    impmmmdupoa h!xz
          b7 hlm llttutloa,or mo maduat   hfsrlf tbt him mmr-
          vlommm   of no valor, 1tlm latinly jtmtaalnuock
          abla tfvtha dould nrlrr 10 ocapewtfea uhaQever,
          rod    to    this       lxt8at     tbr   &w      tr    nil         wttlad.”

TlM courtblaa                     “w, thinkitpar                     thet     Qhm
a0   tb0t   008t8 uuihta            this    &      .

                  lath0 caa otIYtt&Umv.                                mdumtrlal~r                 Co., (Sup.
a.* South &roll-,                        1912) 75 8. IL l?l, it                vmm mhoun that    kmtthevs
uorked      om        ay        mm 8 frm        balltler        at     i?O+ mn hour, o r l total   of
$2.10,iorrhlmhpm~at                             Utar,m                  nmrmfummQkc#u~         Mmtthevm
bed   *ueato       pwmhtbm                   tlw4look,r8r8qrrinat7thm                               posted       rulmm
d   the  Lumbr     capuu.                    mua     was   a0 ahput                   thatRttbmw*hmd              not
vorkea   the   aummber   of              hocpm   reqalrea     oa Qh8t               dry   to earn    h5.atbm
e.10.           mn          we     I#) rs9t                               ktwa         tk    rartirm.
’   ‘.




         #ioooluble
                  EIrumaaWoorr - Prrn 4

                   The Suprmmm Court throu& Watts, J., hml4 that,vhila
                 amn aoatraatrutu&
                 tlmm                    vlth laob ot$mr a&I bv bouad nutwl-
         r7 b7 t& tormm of thm ootatrut,    “thmreif ao te8tlroPJ lo this
         us8       &ovlngUutthere                         v8ma        lmist       bmtveenMmtthevmrodthm
         Lmber          Q        117tilutr              mum  m&ouKd   bm iorieltedby l4mtthmumif b
                T te lny oi the Lumber awpmapm
         mb a uld
               vie                                                                 rule8,      lvwa    if    thou
         ruhmren             rommoamb&.m

                            Thm seem of na&wkeaa v. llair,2 8pmmrm
                                                                 (SO) 256 18 olted,
         vhueirr18           -8        aa          tat     *Aetmoiaaup&pm                8rriiiomatto          justif
         l      dlRlaulvlll                  not    jut         8nfurltop~llmm8tlwt&m                          mtl$u-
         &tad pdee for tin vork, To
                                  (1 - mu& eats                                   prodaom am pmomnlar7
         1088 to thle
                    mpoy8r, rho aid lr0t diwbrp                                     tb8 08plom              aith0ttdi
         avarm tamraor.

                            J.    lbtto            8OaMnm8l           mInthl*mar         ~Irttbmvmv.           In&am-



         aiat                     to o r l8#Yb                    hlalothegrmrrlamopeofhlm
         lp le y u a .
                     t.
                      .I
                                              rtlaaat        ebrmtuam         w   thl8    euhjeat      tagen     fr c a
         Co r p JuF
                us ~~o ~ 39,
                           ?.l.6
                               a3,
                                 r ea

                   r~i;~Ldy8                               go00 th8ir,   mracuam888.
                                                            odme,    t&l   rlll   aat     be eafor-
                   ma.8          u88b0a         V. w@      ad arorrlag    Go.,  la7,      Ill.  A.
                   247. "xfrurolublo~ddul~prapotiloa6to~
                                                                            Law18 v. mrreO~6.




                            “A provi8blD for forfUitur8                       of a2.l uag88        aw to the 8m-


         a oertaln uouat ewh n&k m&he      u&e8 oi the erploywJ to -oura
         it8 aw pmrfo-      OS 8 forreltuwmof all vooklf 81lm mo rmtmtrud
                                                                                em&cl     am   l   mnltrmd          la
         ;t”:~o;;:b~’                  .
          %0a wtl0ufmur 88tplZo
                             g~u8gmmmm~b8~&                     $0
oover lomwmoa8amlomdb       his IY G
mrknr v. P&a.     74 Ill. ho* T.Ao r v.
                                      aR   Or *Ot   Or mkllL
                                                     9 tr. An..




                                                                     I !!.::.,)I
                                                                C‘JCIwr,       I,   1

                                                           i\,.4W3
                                                               \  ..,.I.“..
                                                                ‘,.     _._